IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-547

                                         No. COA21-85

                                     Filed 16 August 2022

     Wake County, No. 18 CVS 15139

     DAVID BEAVERS, Plaintiff,

                   v.

     JOHN MCMICAN, Defendant.


             Appeal by Plaintiff from an order entered 14 October 2020 by Judge Keith O.

     Gregory in Wake County Superior Court. Heard in the Court of Appeals 5 October

     2021.


             Matheson and Associates, PLLC, by John R. Szymankiewicz, for plaintiff-
             appellant.

             Shannon Poore for defendant-appellee.


             MURPHY, Judge.


¶1           We will not consider documents on appeal that were not before the trial court

     for its consideration of summary judgment. Here, although both parties at a hearing

     verbally referenced the contents of two depositions, the certifications of which were

     pending, we do not consider the depositions in determining whether the trial court

     erred because they were not proffered to or considered by the trial court.

¶2           A trial court errs in granting a movant’s motion for summary judgment where

     there exists evidence on the record that, when viewed in the light most favorable to
                                     BEAVERS V. MCMICAN

                                         2022-NCCOA-547

                                        Opinion of the Court



     the nonmoving party, could support each element of the alleged offense. With respect

     to alienation of affection and criminal conversation claims, acts by a defendant

     occurring after a plaintiff and former spouse have permanently separated may only

     be used to satisfy that plaintiff’s burden of production for purposes of summary

     judgment insofar as they corroborate acts that occurred prior to separation. Here,

     where acts by an unknown party satisfied Plaintiff’s burden of production with

     respect to the final elements of alienation of affection and criminal conversation and

     other evidence—including, in part, post-separation conduct—tended to show the

     unknown party was Defendant, Plaintiff satisfied his burden of production.

     Accordingly, the trial court erred in granting Defendant’s motion for summary

     judgment.

                                       BACKGROUND

¶3         This action was initiated on 13 December 2018 when Plaintiff David Beavers

     filed a civil complaint in Wake County Superior Court asserting claims for alienation

     of affection and criminal conversation against his ex-wife’s alleged paramour,

     Defendant John McMican. The relevant facts of this case, detailed below, are not in

     dispute.

¶4         Plaintiff and his ex-wife, Alison Beavers, married on 23 October 2004. On 18

     January 2016, Plaintiff discovered texts on Alison’s phone in which she had sent nude

     pictures to a person identified as “Bestie.” Alongside the pictures, Alison and “Bestie”
                                     BEAVERS V. MCMICAN

                                         2022-NCCOA-547

                                        Opinion of the Court



     had exchanged messages appearing to reference an instance of sexual intercourse

     that had occurred prior to the exchange of messages and pictures. At the time,

     Plaintiff did not look at the number associated with the contact information or

     otherwise take steps to discover the identity of “Bestie.”

¶5         Upon discovering the exchange, Plaintiff briefly confronted Alison, then left his

     and Alison’s home to stay with his parents. Upon Plaintiff’s return several days later,

     he and Alison had a conversation about the affair. Alison explained to Plaintiff that

     she had engaged in sexual acts with the person identified as “Bestie” but that the two

     did not have sexual intercourse. Alison further professed that her paramour’s name

     was “Dustin,” one of her co-workers.

¶6         Several more weeks passed, and Plaintiff, skeptical of Alison’s story during the

     first conversation, accused Alison of engaging in sexual intercourse with another

     man. Alison, in response, told Plaintiff she had engaged in sexual intercourse with

     someone from her workplace; however, she did not specify it was the person she had

     previously identified as “Dustin.” Plaintiff never discovered Dustin’s identity, and he

     suspected that, based on the absence of any “Dustin” in Alison’s contacts, “Dustin”

     was a pseudonym. Plaintiff and Alison permanently separated on 16 December 2016.

¶7         Three and one-half months later, on 1 April 2017, Alison openly began dating

     Defendant, one of her co-workers. The two had known one another through work

     since the Summer of 2011. The Record indicates they had a close relationship,
                                           BEAVERS V. MCMICAN

                                               2022-NCCOA-547

                                              Opinion of the Court



     exchanging ninety-eight texts and calls in October of 2016 alone, as well as

     interacting via phone and Facebook numerous times outside of that month. While

     the two admittedly became both romantically and sexually involved upon beginning

     their relationship, no direct evidence of romantic involvement between Alison and

     Defendant exists before the start of their relationship in April 2017, and both have

     expressly disavowed being romantically involved prior to that time.

¶8          On 13 December 2018, Plaintiff sued Defendant on theories of alienation of

     affection and criminal conversation. Defendant, in turn, filed a Motion for Summary

     Judgment, arguing Plaintiff presented insufficient evidence of at least one element of

     both offenses.1 The trial court conducted a hearing on Defendant’s motion on 17

     August 2020, during which both parties referenced, without objection, recent

     depositions of Alison and Defendant’s ex-wife, Jessica McMican. However, neither

     deposition was certified until 20 August 2020, three days later. The trial court

     entered an order on 12 October 2020 granting Defendant’s Motion for Summary

     Judgment, and Plaintiff timely appealed.

¶9          On appeal, Plaintiff submitted a supplement pursuant to Rule 11(c) of the

     Rules of Appellate Procedure containing, inter alia, the depositions of Alison and

     Jessica discussed by counsel during the hearing. We entered an order to the trial



            1 The primarily disputed elements of both offenses are discussed in the analysis section of this
     opinion. See infra at ¶¶ 18-20, 25.
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                         Opinion of the Court



       court on 23 November 2021 inquiring which, if either, of the depositions the trial

       court considered in granting Defendant’s Motion for Summary Judgment; and, in

       response, the trial court filed an Amended Order Granting Defendant’s Motion for

       Summary Judgment on 3 March 2022 confirming it considered neither of the two

       depositions.

                                            ANALYSIS

¶ 10         On appeal, Plaintiff contends the trial court erred in granting Defendant’s

       Motion for Summary Judgement with respect to his criminal conversation and

       alienation of affection claims. First, however, Defendant argues that the documents

       in Plaintiff’s Rule 11(c) supplement are not properly before us. Accordingly, we first

       address whether Plaintiff’s proffered supplement is properly before us under Rule

       11(c), then we address whether the trial court erred in granting Defendant’s Motion

       for Summary Judgment.

                                   A. Rule 11(c) Supplement

¶ 11         Defendant contends that, under Rule 11(c) of our Rules of Appellate Procedure,

       “[t]he purported evidence contained in the Rule 11(c) supplement should not be

       considered on appeal as some evidence was not presented to the trial court for

       consideration . . . and other evidence contained in the supplement is irrelevant.”

¶ 12         Rule 11(c) states, in relevant part, as follows:
                                      BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                        Opinion of the Court



                   Amendments or objections to the proposed record on appeal
                   shall be set out in a separate paper and shall specify any
                   item(s) for which an objection is based on the contention
                   that the item was not filed, served, submitted for
                   consideration, admitted, or made the subject of an offer of
                   proof, or that the content of a statement or narration is
                   factually inaccurate.

                   ....

                   If a party requests that an item be included in the record
                   on appeal but not all other parties to the appeal agree to its
                   inclusion, then that item shall not be included in the
                   printed record on appeal, but shall be filed by the appellant
                   with the printed record on appeal in a volume captioned
                   “Rule 11(c) Supplement to the Printed Record on Appeal,”
                   along with any verbatim transcripts, narrations of
                   proceedings, documentary exhibits, and other items that
                   are filed pursuant to these rules; provided that any item
                   not filed, served, submitted for consideration, or admitted,
                   or for which no offer of proof was tendered, shall not be
                   included.

       N.C. R. App. P. 11 (2021) (emphasis added); see also Hoisington v. ZT-Winston-Salem

       Assocs., 133 N.C. App. 485, 490, 516 S.E.2d 176, 180 (1999) (remarking that, when

       reviewing a trial court’s decision to grant or deny summary judgment, “[w]e may only

       consider the pleadings and other filings that were before the trial court”), appeal

       dismissed, 351 N.C. 342, 525 S.E.2d 173 (2000).

¶ 13         Here, the trial court conducted its hearing on Defendant’s Motion for Summary

       Judgment on 17 August 2020. The Rule 11(c) supplement contains two depositions

       that were not certified until 20 August 2020, three days later.        The trial court
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                          Opinion of the Court



       confirmed in its Amended Order Granting Defendant’s Motion for Summary

       Judgment that it considered neither of these depositions when evaluating whether to

       grant Defendant’s Motion for Summary Judgment. Accordingly, neither deposition

       informs our review on appeal.

¶ 14         As to the remaining arguments concerning the Rule 11(c) supplement’s role in

       our review, Defendant’s contentions concern the persuasive relevance of the evidence

       to our determination, not whether the evidence is properly before us on appeal. As

       there exist no other indications in the Record or in the parties’ arguments that our

       considering the remainder of the evidence in Plaintiff’s Rule 11(c) supplement is

       improper, it will inform our review insofar as it is relevant.

                        B. Defendant’s Motion for Summary Judgment

¶ 15         Rule 56(c) of our Rules of Civil Procedure provides that summary judgment is

       appropriate “if the pleadings, depositions, answers to interrogatories, and admissions

       on file, together with the affidavits, if any, show that there is no genuine issue as to

       any material fact and that any party is entitled to a judgment as a matter of law.”

       N.C.G.S. § 1A-1, Rule 56 (2021).      “Summary judgment is appropriate when the

       moving party establishes the lack of any triable issue of fact”; and, in determining

       whether any such triable issue exists, “[a]ll facts asserted by the nonmoving party

       are taken as true and viewed in the light most favorable to that party.” Wells Fargo

       Bank, N.A. v. Stocks, 378 N.C. 342, 2021-NCSC-90, ¶ 13 (marks and citations
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                          Opinion of the Court



       omitted).

¶ 16         Despite its frequent invocation, “[s]ummary judgment ‘is an extreme remedy

       and should be awarded only where the truth is quite clear.’” Willis v. Town of

       Beaufort, 143 N.C. App. 106, 108, 544 S.E.2d 600, 603 (quoting Lee v. Shor, 10 N.C.

       App. 231, 233, 178 S.E.2d 101, 103 (1970)), disc. rev. denied, 354 N.C. 371, 555 S.E.2d

       280 (2001). It should only be granted in cases where a court is confident that “no

       person shall be deprived of a trial on a genuine disputed factual issue.” DeWitt v.

       Eveready Battery Co., 355 N.C. 672, 682, 565 S.E.2d 140, 146 (2002) (citations

       omitted). “[T]he fundamental purpose of a summary judgment motion . . . is to allow

       a litigant to ‘test’ the extent to which the allegations in which a particular claim has

       been couched have adequate evidentiary support.” Prouse v. Bituminous Cas. Corp.,

       222 N.C. App. 111, 116, 730 S.E.2d 239, 242-43 (2012). Accordingly, courts may grant

       a motion for summary judgment only in those instances where a party

                    meets the burden (1) of proving an essential element of the
                    opposing party’s claim is nonexistent, or (2) of showing
                    through discovery that the opposing party cannot produce
                    evidence to support an essential element of his or her
                    claim.

       Lowe v. Bradford, 305 N.C. 366, 369, 289 S.E.2d 363, 366 (1982) (citations and

       internal quotation marks omitted).      “Our standard of review of an appeal from

       summary judgment is de novo[.]” In re Will of Jones, 362 N.C. 569, 573, 669 S.E.2d

       572, 576 (2008).
                                              BEAVERS V. MCMICAN

                                                  2022-NCCOA-547

                                                Opinion of the Court



¶ 17          Here, Plaintiff’s complaint alleged both alienation of affection and criminal

       conversation. We address both in turn.

¶ 18          In order to establish a claim for alienation of affection, a plaintiff must show

       that “(1) there was a marriage with love and affection existing between the [plaintiff]

       and [his or her spouse]; (2) that love and affection was alienated; and (3) the malicious

       acts of the defendant produced the loss of that love and affection.” Nunn v. Allen, 154

       N.C. App. 523, 533, 574 S.E.2d 35, 41-42 (2002) (marks and citations omitted), disc.

       rev. denied, 356 N.C. 675, 577 S.E.2d 630 (2003).                      As there is no meaningful

       contention that evidence sufficient to survive a motion for summary judgment did not

       exist with respect to the first two elements,2 we devote the bulk of our analysis to

       whether “the malicious acts of [] [D]efendant produced the loss of that love and



              2 At minimum, Plaintiff met his burden of production with respect to the first two elements
       through his verified complaint:

                      4. Prior to [18 January 2016], Plaintiff and [Alison] had a good and
                      loving marriage. Plaintiff was a dutiful spouse and provided a
                      comfortable home and environment for his wife.

                      ....

                      14. . . . [T]he genuine love and affection that existed between [] Plaintiff
                      and [Alison] was lost and destroyed . . . .

       This verified complaint qualifies as an affidavit for production purposes. See Page v. Sloan, 281 N.C.
       697, 705, 190 S.E.2d 189, 194 (1972) (citations omitted) (“A verified complaint may be treated as an
       affidavit if it (1) is made on personal knowledge, (2) sets forth such facts as would be admissible in
       evidence, and (3) shows affirmatively that the affiant is competent to testify to the matters stated
       therein.”).
                                            BEAVERS V. MCMICAN

                                                2022-NCCOA-547

                                              Opinion of the Court



       affection.” Id. at 533, 574 S.E.2d at 42.

¶ 19          As to the third element of alienation of affection, “[a] malicious act has been

       loosely defined to include any intentional conduct that would probably affect the

       marital relationship.” Rodriguez v. Lemus, 257 N.C. App. 493, 495, 810 S.E.2d 1, 3

       (citations omitted), disc. rev. denied, 371 N.C. 447, 817 S.E.2d 201 (2018). However,

       the exact definitional contours of a “malicious act” are irrelevant for purposes of this

       appeal3 because “[m]alice is conclusively presumed by a showing that the defendant

       engaged in sexual intercourse with the plaintiff’s spouse.” Id. at 495-96, 810 S.E.2d

       at 3. As the evidence supporting the first element of alienation of affection in this

       case consists, in primary part, of a series of text messages indicating Alison engaged

       in sexual intercourse with “Bestie,” an admission by Alison that she engaged in sexual

       acts with “Bestie” and that “Bestie” was a man named “Dustin,” and a separate

       admission by Alison indicating she had engaged in sexual intercourse with an

       unnamed person, whether the behavior at issue qualified as a “malicious act” would

       be conclusively presumed in the affirmative, provided sufficient evidence exists that

       any paramour referenced was actually Defendant.

¶ 20          As Plaintiff testified during his deposition, he relied primarily on “put[ting]


              3  Setting aside evidence concerning extramarital sex acts, Plaintiff’s proffered evidence of
       Defendant’s pre-separation acts consisted entirely of phone and Facebook contact, the specifics of
       which are unknown. Whatever subjective insecurity this behavior may have induced in Plaintiff, we
       do not believe evidence of this type of contact, without more, “would probably affect the marital
       relationship” so as to be relevant to our alienation of affection analysis. Id.
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                         Opinion of the Court



       two and two together” in support of his contention that one or more of the parties

       sexually involved with Alison prior to their separation was actually Defendant.

       Evidence supporting this identification includes phone and Facebook contact between

       Alison and Defendant during her and Plaintiff’s marriage, the existence of their

       friendship at work, and the fact that they openly had a romantic and sexual

       relationship less than four months from the separation date of Alison and Plaintiff’s

       more than decade-long marriage. Plaintiff argues this evidence is sufficient to have

       survived Defendant’s Motion to Dismiss; however, Defendant argues this evidence is

       insufficient for a jury to find that he engaged in sexual intercourse with Alison prior

       to their separation.

¶ 21         At the heart of the parties’ arguments lies a disagreement about the proper

       role of evidence concerning post-separation conduct with respect to alienation of

       affection claims; and, more specifically, the scope of our recent holding in Rodriguez

       v. Lemus. In Rodriguez, we held that, in cases involving alienation of affection,

       “evidence of post-separation conduct may be used to corroborate evidence of pre-

       separation conduct and can support claims for alienation of affection and criminal

       conversation, so long as the evidence of pre-separation conduct is sufficient to give

       rise to more than mere conjecture.” Id. at 498, 810 S.E.2d at 5. In that case, which

       involved a challenge to the sufficiency of the evidence to support a trial court’s
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                          Opinion of the Court



findings of fact during a bench trial,4 id. at 495, 810 S.E.2d at 3, we held the evidence

was sufficient to support the trial court’s findings where

                [the] [p]laintiff’s evidence of pre-separation conduct
                included[] (1) phone records showing 120 contacts between
                [the] [d]efendant and [the] [p]laintiff’s spouse in a one-
                month period, all at times when [the plaintiff’s spouse] was
                away from home; (2) two hotel charges on [the spouse’s]
                credit card bill; (3) a third hotel receipt dated 21 March
                2012 and information from the third hotel that [the spouse]
                was there with a woman; and (4) social media postings by
                [the] [d]efendant and [the plaintiff’s spouse] which [the]
                [p]laintiff interpreted as their initials used as a code
                between them.

Id. at 498, 810 S.E.2d at 5. Plaintiff argues that, under Rodriguez, Defendant’s

established, post-separation sexual relationship with Alison properly demonstrates

Defendant was involved in the sexual encounters referenced in Alison’s messages and

confessions. Meanwhile, Defendant argues that the pre-separation conduct amounts




        4  While we are mindful of the discrepancy in scrutiny between our review of a trial court’s
grant or denial of summary judgment—which is subject to de novo review—and our review of a trial
court’s findings of fact on appeal from a bench trial—which we review for competent evidence on the
record—the two are, for purposes of our analysis, functionally interchangeable in this case. See id. at
495, 810 S.E.2d at 3 (citations omitted) (“[W]e are strictly limited to determining whether the trial
judge’s underlying findings of fact are supported by competent evidence . . . .”); Jones, 362 N.C. at 573,
669 S.E.2d at 576 (“Our standard of review of an appeal from summary judgment is de novo[.]”). The
nature of our review of a trial court’s grant or denial of summary judgment, though de novo, requires
us to view the nonmovant’s evidence “in the light most favorable to that party,” examining only
whether they have support on the record. Stocks, 378 N.C. 342, 2021-NCSC-90, ¶ 13 (marks and
citations omitted). Where, as in Rodriguez, the trial court finds a plaintiff’s evidence persuasive during
a bench trial, our review for competent evidence on the record is nearly identical to our review of
whether a plaintiff met her burden of production for purposes of summary judgment. Accordingly, our
analysis in Rodriguez directly informs our analysis in this case despite the nominal differences in
procedural posture.
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                          Opinion of the Court



       to “mere conjecture,” rendering Defendant’s post-separation conduct irrelevant for

       purposes of whether Plaintiff’s evidence was sufficient to withstand a motion for

       summary judgment. Id.

¶ 22         Defendant’s argument implicitly—and incorrectly—narrows the scope of our

       holding in Rodriguez. The Rodriguez principle was articulated in response to the

       question of whether factfinders could consider evidence of post-separation at all after

       our General Assembly enacted N.C.G.S. § 52-13, which provides that “[n]o act of [a]

       defendant shall give rise to a cause of action for alienation of affection or criminal

       conversation that occurs after the plaintiff and the plaintiff’s spouse physically

       separate with the intent of either the plaintiff or plaintiff’s spouse that the physical

       separation remain permanent.” N.C.G.S. § 52-13(a) (2021); see also id. at 497, 810

       S.E.2d at 4 (“[C]laims of alienation of affection and criminal conversation arising after

       the effective date of [N.C.G.S. §] 52-13 cannot be sustained without evidence of pre-

       separation acts satisfying the elements of these respective torts. What is less clear is

       whether evidence of post-separation acts is admissible to support an inference of pre-

       separation acts constituting alienation of affection or criminal conversation.”). In

       other words, N.C.G.S. § 52-13 prevents defendants in cases involving criminal

       conversation and alienation of affection from being held liable for acts taking place

       after two spouses have separated, and Rodriguez effectuates that policy by ensuring

       that, if a factfinder considers evidence of post-separation conduct, it does so only
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                         Opinion of the Court



       insofar as it contextualizes pre-separation conduct.

¶ 23         Defendant, in arguing post-separation conduct cannot inform whether

       Plaintiff’s evidence was sufficient to withstand his Motion for Summary Judgment,

       implies that, under Rodriguez, corroborating evidence is only available when

       Defendant has already been identified as the actor in one or more independently

       sufficient instances of pre-separation conduct. No such limitation exists. Plaintiff

       presented evidence that his ex-wife engaged in sexual intercourse with at least one

       third party. To hold that Defendant’s post-separation conduct with Plaintiff’s ex-wife

       cannot inform the sufficiency of Plaintiff’s evidence insofar as it indicates Defendant

       may have been “Bestie”—or, if a different person, the man she referenced in the

       second conversation—would ignore the reality that direct, contemporaneous evidence

       of adultery is almost never available. See In re Est. of Trogdon, 330 N.C. 143, 148,

       409 S.E.2d 897, 900 (1991) (“Adultery is nearly always proved by circumstantial

       evidence.”).   Accordingly, to the extent Plaintiff’s evidence of Defendant’s post-

       separation conduct informs our understanding of the identities of “Bestie,” “Dustin,”

       or another professed paramour, it properly informs our review of the trial court’s

       Amended Order Granting Defendant’s Motion for Summary Judgment.

¶ 24         Having clarified the scope of Rodriguez, we must now determine whether

       Plaintiff presented evidence which, when taken as true and viewed in the light most

       favorable to him, could demonstrate that “the malicious acts of [] [D]efendant
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                          Opinion of the Court



       produced [a] loss of [] love and affection.” Nunn, 154 N.C. App. at 533, 574 S.E.2d at

       42; Stocks, 378 N.C. 342, 2021-NCSC-90, ¶ 13. We hold that he did. The evidence of

       a friendship and frequent contact between Alison and Defendant that existed prior to

       the relationship, as well as their romantic and sexual relationship after separation,

       while not sufficient for a jury to conclude the final element of alienation of affection

       had been met on its own, could convince a jury that Defendant was “Bestie”—or, if

       different, the person with whom she admitted she had engaged in sexual intercourse.

       Accordingly, the trial court erred in granting Defendant’s Motion for Summary

       Judgment with respect to Plaintiff’s claim for alienation of affection.

¶ 25         Likewise, Plaintiff’s evidence, when taken as true and viewed in the light most

       favorable to him, Stocks, 378 N.C. 342, 2021-NCSC-90, ¶ 13, demonstrates that

       Defendant was liable for criminal conversation. “To withstand [a] defendant’s motion

       for summary judgment on [a] claim of criminal conversation, [a] plaintiff must

       present evidence demonstrating: ‘(1) marriage between the spouses and (2) sexual

       intercourse between [the] defendant and [the] plaintiff’s spouse during the

       marriage.’” Coachman v. Gould, 122 N.C. App. 443, 446, 470 S.E.2d 560, 563 (1996)

       (quoting Chappell v. Redding, 67 N.C. App. 397, 401, 313 S.E.2d 239, 241, disc. rev.

       denied, 311 N.C. 399, 319 S.E.2d 268 (1984)). Here, as in the alienation of affection

       claim, there is no meaningful dispute as to whether Plaintiff and Alison were

       married; and, also as in the alienation of affection claim, Alison’s admission that she
                                               BEAVERS V. MCMICAN

                                                   2022-NCCOA-547

                                                  Opinion of the Court



       had engaged in sexual intercourse with a third party, together with her friendship,

       contacts, and future romantic and sexual relationship with Defendant, would allow a

       jury to find Defendant had engaged in sexual intercourse with Alison prior to her and

       Plaintiff’s separation.5

¶ 26           Accordingly, the trial court also erred in granting Defendant’s Motion for

       Summary Judgment with respect to Plaintiff’s claim for criminal conversation.

                                                  CONCLUSION

¶ 27           In alienation of affection and criminal conversation cases, a plaintiff’s evidence

       of a defendant’s conduct occurring after a plaintiff and his or her ex-spouse separate

       constitutes viable corroborative evidence for purposes of satisfying the burden of

       production where the identity of a pre-separation extramarital sexual partner is

       unknown. Accordingly, here, the trial court erred in granting Defendant’s Motion for

       Summary Judgment.

               REVERSED AND REMANDED.

               Judge DILLON concurs with a separate opinion.

               Judge JACKSON dissents with a separate opinion.




               5 We note that the separation restriction in N.C.G.S. § 52-13 also applies to criminal
       conversation. See N.C.G.S. § 52-13(a) (2021) (emphasis added) (“No act of [a] defendant shall give rise
       to a cause of action for alienation of affection or criminal conversation that occurs after the plaintiff
       and the plaintiff’s spouse physically separate with the intent of either the plaintiff or plaintiff’s spouse
       that the physical separation remain permanent.”).
       No. COA21-85 – Beavers v. McMican


             DILLON, Judge, concurring.


¶ 28         I fully concur in the majority opinion. Plaintiff David Beavers forecasted

       sufficient evidence to survive summary judgment on his claims against Defendant for

       alienation of affection and criminal conversation, so called “heartbalm” torts.

       Admittedly, there was no direct evidence before the trial court that David’s wife,

       Alison, and Defendant were engaging in an affair involving sexual intercourse prior

       to David and Alison’s separation. However, there was evidence that, shortly before

       their separation, Alison admitted to her husband having an affair with a married co-

       worker, though she would not identify who the co-worker was.              And the

       circumstantial evidence forecasted by David, when viewed in the light most favorable

       to him, was sufficient for a jury to infer that Allison’s affair Alison was with

       Defendant. This circumstantial evidence showed the following occurred during the

       year leading up to David and Alison’s separation:

¶ 29         As of January 2016, eleven months before they separated, David and Alison

       had been happily married for much of their eleven years together. Three children

       were born to the marriage. But that month, David discovered that Alison had sent

       sexually charged messages and seductive selfies to a married co-worker she refused

       to identify. Defendant and Alison were co-workers. During 2016, Alison spent some

       nights and weekends away from David, often being cryptic about where she was going

       or whom she was with. Defendant admitted going on overnight business trips in
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        DILLON, J., concurring



       2016. Defendant met with Alison multiple times outside of work prior to Alison and

       David’s separation. In July 2016, David found a receipt from a hotel where Alison

       had stayed. Defendant and Alison spoke on the phone on one occasion in July 2016

       late at night, just prior to midnight. During a week in October 2016, a few months

       before David and Alison separated, Defendant and Alison exchanged 98 text

       messages. David and Alison separated in December 2016; Defendant and his wife

       separated shortly thereafter. By April 2017, Defendant and Alison were openly

       dating and had sexual intercourse before David and Alison’s divorce became final.

¶ 30         As judges, we should not allow our general opinions about heartbalm torts to

       interfere with our duty to fairly evaluate evidence when determining whether a

       plaintiff is entitled to have her claims involving these torts heard by a jury.

¶ 31         I write separately to address our dissenting colleague’s concern (and the

       concern in some circles identified in his dissenting opinion) that North Carolina still

       recognizes claims for alienation of affection and criminal conversation.

¶ 32         Many argue that North Carolina should abolish heartbalm torts because of its

       misogynistic origins. Indeed, the right to seek damages from a third party who

       interferes with a marital relationship was originally only available to married men.

       This right was not available to married women, as a wife was considered in a way the

       property of her husband. But most rights we all enjoy today used to be enjoyed only
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                        DILLON, J., concurring



       by some. Throughout history, we have responded to these injustices by extending

       these rights to be enjoyed by more groups, not by eliminating them.

¶ 33         For instance, under the common law, a married woman lacked the capacity to

       enter contracts. Sanderlin v. Sanderlin, 122 N.C. 1, 2, 29 S.E. 55, 55 (1898) (“At

       common law the contract of a married woman was void.”). However, recognizing the

       right to contract is a good thing, rather than doing away with this right altogether,

       the right to contract has been extended to almost all, including married women.

¶ 34         Also, under the common law, married women had very limited property rights.

       See Bass v. Paquin, 140 N.C. 83, 87, 52 S.E. 410, 412 (1905) (“Prior to 1848, we find

       no [North Carolina] statute interfering with or limiting the common law right and

       power of the husband over his wife’s property.”). However, recognizing the right to

       own/control property to be a good thing, rather than eliminating this right altogether,

       property rights have been extended to married women.

¶ 35         “The right to vote is one of the most cherished rights in our system of

       government[.]” Blankenship v. Bartlett, 363 N.C. 518, 522, 681 S.E.2d 759,762 (2009).

       It used to be that most people, including married women, could not vote. Again,

       recognizing the right to vote is a good thing, rather than further restricting voting

       rights, the right to vote has been extended to most citizens, including married women.

¶ 36         Our Supreme Court recognizes the “tangible and intangible benefits resulting

       from the loving bond of the marital relationship.” Nicholson v. Hugh Chatham, 300
                                        BEAVERS V. MCMICAN

                                              2022-NCCOA-547

                                            DILLON, J., concurring



       N.C. 295, 302, 266 S.E.2d 818, 822 (1980). Indeed, the United States Supreme Court

       recognizes that “marriage is ‘one of the vital personal rights essential to the orderly

       pursuit of happiness by free [people].’” Obergefell v. Hodges, 576 U.S. 644, 664 (2015)

       (quoting Loving v. Virginia, 388 U.S. 1, 12 (1967)).

¶ 37         Recognizing the benefits one receives from a good marriage relationship, our

       Supreme Court has stated that the basis of an alienation of affection action “is the

       [plaintiff’s] loss of the society, affection, and assistance of [the plaintiff’s spouse].”

       Ross v. Dean, 192 N.C. 556, 135 S.E. 348, 349 (1926) (suit by husband). As was done

       in other jurisdictions, North Carolina extended the right to sue for this loss to married

       women. See Brown v. Brown, 121 N.C. 8, 27 S.E. 998 (1897) (extending this right to

       wives to sue for this loss). More recently, some jurisdictions have done an about-face

       and have abolished the right of individuals to sue for this loss altogether. But there

       is a strong argument why we should not follow suit, considering the other injuries for

       which we allow people to seek redress, many involving less harmful conduct and harm

       to less significant relationships.

¶ 38         For instance, we already allow a plaintiff to recover for the loss of “society,

       affection, and companionship” of his/her spouse when that loss is caused by the mere

       negligence of a third party, whose negligence act results in the death or severe injury

       to the plaintiff’s spouse. Nicholson, 300 N.C. at 302, 266 S,E,2d at 822 (recognizing

       claim for “loss of consortium”). Interestingly, under our common law, only a husband
                                        BEAVERS V. MCMICAN

                                             2022-NCCOA-547

                                        DILLON, J., concurring



       could sue for loss of consortium, as his wife “was regarded as little more than a chattel

       in the eyes of the law.” Id, at 298, 266 S.E.2d at 820. But rather than eliminating

       the right to seek a loss of consortium claim based on this history, we now recognize

       the loss suffered by a married woman when she loses the benefits of her marriage due

       to the negligence of a third party is equally compensable. Id. at 297, 266 S.E.2d at

       819 (“[T]he essence of consortium today has become a mutual right of a husband and

       wife to the society, companionship, comfort and affection of one another.”).

¶ 39         I am not aware of any move to abolish loss of consortium claims. How much

       more should a married person be able to recover for this same loss (society, affection,

       companionship) when caused by the wrongful/malicious acts of a third party?

¶ 40         Further, I note that we recognize torts against third parties who

       wrongfully/maliciously interfere relationships which most would consider less

       significant than a marriage relationship.

¶ 41         For instance, if I enter a contractual relationship with someone to buy her car

       and if a third party convinces the seller to breach her contract with me, our law

       recognizes my right to recover any resulting damage. I have the right to sue that

       third party for interfering with my contractual relationship. See Beverage Sys. v.

       Associated Bev., 368 N.C. 693, 784 S.E.2d 457 (2016) (recognizing “tortious

       interference with contract” claim).
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        DILLON, J., concurring



¶ 42         Even if I only have a potential contractual relationship to buy the car, our law

       recognizes that I have suffered compensable damages when a third party acts out of

       malice in talking the seller out of entering a contract with me. See Owens v. Pepsi

       Cola, 330 N.C. 666, 412 S.E.2d 636 (1992) (recognizing claim for “tortious interference

       with prospective economic advantage”).

¶ 43          In a non-commercial setting, our law allows me to sue a third party who acts

       out of malice to prevent another from creating a valid will which would have included

       me as a beneficiary. See Bohannon v. Wachovia, 210 N.C. 679, 188 S.E. 390 (1936)

       (recognizing claim for “tortious interference with an expected inheritance”).

¶ 44         These torts have long been recognized, and I am not aware of any movement

       to take away the right to seek damages for these civil wrongs. How much more should

       we continue to recognize the right of individuals to seek damages from those who out

       of malice interfere with one of the most important relationships in society?

¶ 45         I acknowledge that there is a concern in retaining heartbalm torts based on

       the occasional large jury verdict. But we value the role of juries in our society to use

       their judgment to evaluate the value of compensable harm, within legal parameters.

       If the size of jury awards is perceived as a problem, the better answer may be a type

       of tort reform to hold down “runaway” verdicts, rather than abolishing the right for

       married persons to seek damages at all for the tremendous harm done to them and

       their families by third parties acting wrongfully/maliciously.
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                         DILLON, J., concurring



¶ 46         The harm caused by criminal conversation – which merely requires a showing

       that a third party committed adultery with the plaintiff’s spouse, without any

       requirement to show that the adultery caused the affections of the cheating spouse to

       be alienated – causes a different harm. Unlike with alienation of affection, a third

       party can be held liable for criminal conversation even where the cheating spouse

       instigated the contact.

¶ 47         However, most married persons have an expectation of fidelity within the

       marriage. Malecek v. Williams, 255 N.C. App. 300, 304, 804 S.E.2d 592, 596 (2017)

       (analyzing the constitutionality of North Carolina’s heartbalm torts). And a plaintiff

       suffers harm when this expectation is not realized. It may be that a cheating spouse

       and third party should not be held criminally liable for adultery. Indeed, such

       prosecutions are essentially non-existent, and many courts have held such criminal

       laws to be unconstitutional. However, just because one should not be held criminally

       responsible does not necessarily mean that civil liability cannot be imposed, as with

       other torts that do not involve criminal conduct. Cheating spouses already suffer

       from a civil standpoint for their adulterous behavior: a cheating spouse who is a

       supporting spouse is liable for alimony; and a cheating spouse who is a dependent

       spouse loses any right to receive alimony. N.C. Gen. Stat. § 50-16.3(a).

¶ 48         “No union is more profound than marriage, for it embodies the highest ideals

       of love, fidelity, devotion, sacrifice, and family. In forming a marital union, two people
                                BEAVERS V. MCMICAN

                                   2022-NCCOA-547

                                DILLON, J., concurring



become something greater than once they were.” Obergefell, 576 U.S. at 681. Under

our common law, the right to seek redress from a jury of his peers for the loss of the

benefits of this most profound of relationships used to reside solely with men. But,

as with other rights, our State has progressed by extending this right to women. I

see no reason why we should regress.
            No. COA 21-85 – Beavers v. McMican


                 JACKSON, Judge, dissenting.


¶ 49             I would hold summary judgment for Defendant was proper in that Plaintiff

        had utterly failed to produce one single genuine issue of material fact as to the

        identity of his wife’s paramour and would therefore affirm the order of the trial court.

        Additionally, on a more fundamental level, the torts of alienation of affection and

        criminal conversation have been outdated for over a hundred years and it is past time

        that these torts be abolished. I wish to take this opportunity to explain in detail why.

¶ 50             For all the reasons below, I respectfully dissent.

       I.     The Torts of Alienation of Affection and Criminal Conversation Should
                                            be Abolished

¶ 51             In the latter half of the 19th century, every state in the nation, apart from

        Louisiana, recognized a husband’s right of action to bring alienation of affection and

        criminal conversation claims. William R. Corbett, A Somewhat Modest Proposal to

        Prevent Adultery and Save Families: Two Old Torts Looking for A New Career, 33

        Ariz. St. L.J. 985, 1005 (2001) (“Corbett”). By the 1980s, even with the ability of wives

        to bring the same causes of action due to the passage of Married Women’s Property

        Acts, most states had limited the torts significantly or abolished them entirely. Id.

        at 1009-10. Today, alienation of affection remains a viable tort claim in only four

        states besides North Carolina—Hawaii, Mississippi, South Dakota, and Utah—and
                                           BEAVERS V. MCMICAN

                                               2022-NCCOA-547

                                            JACKSON, J., dissenting



       criminal conversation in only three other states—Hawaii, Kansas, and Maine. 6 See

       H. Hunter Bruton, Note, The Questionable Constitutionality of Curtailing

       Cuckolding: Alienation-of-Affection and Criminal-Conversation Torts, 65 Duke L.J.

       755, 760-61 (2016).

¶ 52          Despite the overwhelming disfavor of these claims nationally, these torts are

       alive and well in North Carolina, regrettably in my view. Practitioners estimate

       approximately 200 alienation of affection lawsuits are filed each year. Meghann

       Mollerus, Alienation of Affection: Yes, You Can Sue Your Marriage’s Homewrecker,

       WFMY News 2 (Feb. 12, 2019, 9:28 AM) https://www.wfmynews2.com/article/home/

       alienation-of-affection-yes-you-can-sue-your-marriage-homewrecker/83-1b416ffc-

       4665-4763-82d6-bb73c40c32d4. Furthermore, over the past two decades the damages

       awards have become enormous. Amongst the notable verdicts between 1998 and 2018

       were seven jury awards of $1 million or more, including a $9 million award in 2010,

       four jury awards between $100,000 and $750,000, and three bench awards between

       $5 million and $30 million. G. Edgar Parker, Tort Claims for Alienation of Affections

       and Criminal Conversation are Alive and Well in North Carolina, N.C. State Bar J.,

       Summer 2019, at 20-21. These torts continue to be used despite repeated legislative



              6 Although it has not been expressly abolished in New Mexico, the New Mexico Supreme Court
       disfavors claims for alienation of affection and even stated as long ago as 1978 that the tort goes
       against the best interest of the people and should be abolished. Thompson v. Chapman, 93 N.M. 356,
       358, 600 P.2d 302, 304 (1978).
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        JACKSON, J., dissenting



       attempts to abolish them. Jean M. Cary & Sharon Scudder, Breaking Up Is Hard To

       Do: North Carolina Refuses to End Its Relationship with Heart Balm Torts, 4 Elon

       L. Rev. 1, 16-19 (2012) (“Cary & Scudder”).

¶ 53         Additionally, prominent stakeholders in the North Carolina legal community

       have long called for the end of the so-called heart balm torts. In 1998—almost twenty-

       five years ago—the North Carolina Association of Women Attorneys adopted a

       resolution calling for the elimination of the torts. The resolution’s recitals typify the

       reasons the torts should be abolished:

                    WHEREAS the origin of the torts, alienation of affection
                    and criminal conversation is the anachronistic philosophy
                    that women were property; and

                    WHEREAS this philosophy is inconsistent with the sound
                    principle that women are full and equal partners in
                    marriage; and

                    WHEREAS these torts are inconsistent with North
                    Carolina’s public policy embodied in its laws of no fault
                    divorce; and

                    WHEREAS, the litigation of these torts contributes to the
                    conflict between marital partners and has a detrimental
                    impact on the family.

       Annual Meeting Resolutions, North Carolina Association of Women Attorneys,

       https://www.ncawa.org/assets/docs/ncawa-annual-meeting-resolutions-through-

       2018.pdf (last accessed 20 July 2022). In the early 2000s, the Family Law Section of

       the North Carolina Bar Association began actively advocating for the legislative
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



       repeal of the torts. Cary & Scudder, supra at 16.

¶ 54         Our Court even judicially abolished the torts in 1984, Cannon v. Miller, 71 N.C

       App. 460, 497, 322 S.E.2d 780, 804 (1984), only to have the decision vacated just two

       months later by our Supreme Court in a four-sentence order, 313 N.C. 324, 327 S.E.2d

       888 (1985). There was no analysis in the Supreme Court’s order. All the reasons for

       abolishing the torts articulated by our Court in Cannon remain true today and many

       of these reasons have only become more compelling over the last 36 years. Our

       Supreme Court deserves another opportunity to correct this wrong.

       A. The Concept of Women as Property Inherent in the Claims of Alienation
          of Affection and Criminal Conversation Is Wrong, and Inconsistent with
          Modern Law

¶ 55         Alienation of affection and criminal conversation are common law torts rooted

       in the antiquated idea that women, when married, are the personal property of their

       husbands. Legal recognition and validation of these rights gave husbands “an action

       against a third party when that person abducted her, seduced her, beat her, or ‘stole’

       her affections”—in other words, a lawsuit for stealing a woman from a man that

       through marriage the law regarded the man to own, as though the woman were

       livestock or worse. 1 Suzanne Reynolds, Reynolds on North Carolina Family Law

       § 3.12 (6th ed. 2020) (“Reynolds”); see also Barbee v. Armstead, 32 N.C. (10 Ired.) 530

       (1849). This action, in its early incarnation known as a suit for enticement, allowed

       a husband to recover for the loss of his wife’s services from a third person who had
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



       enticed or separated the wife away from the husband, regardless of whether the wife

       had herself consented to leave. See Reynolds, supra § 3.12; Cannon v. Miller, 71 N.C.

       App. at 471, 322 S.E.2d at 789. While enticement as such is no longer recognized in

       North Carolina, or any other state, the iniquitous spirit of the tort is alive and

       flourishing in the claims of alienation of affection and criminal conversation still

       recognized today in North Carolina. Reynolds, supra, § 3.12; see also Jennifer E.

       McDougal, Comment, Legislating Morality: The Actions for Alienation of Affections

       and Criminal Conversation in North Carolina, 33 Wake Forest L. Rev. 163, 164

       (1998) (“McDougal”).

¶ 56         It has been said that “[t]he gravamen of the . . . cause of action [for alienation

       of affection] is the deprivation of the husband of his conjugal right to the society,

       affection, and assistance of his wife[.]” Cottle v. Johnson, 179 N.C. 426, 428, 102 S.E

       769, 770 (1920).    In other words, “the action seeks recompense for the loss of

       consortium[.]” Reynolds, supra, § 3.13. Between spouses, “consortium” is a legal

       euphemism for sex. Consortium, Black’s Law Dictionary (11th ed. 2019). The right

       of a husband to recover for the loss of consortium from his wife was based on the

       shameful legal recognition and validation of the wife as chattel owned by the

       husband. Cannon, 71 N.C. App. at 473, 322 S.E.2d at 790. If a third party interfered

       with the service of a man’s chattel, such as a servant or a slave, that man had an

       action for trespass. Id. Applying this concept to the marital relationship, if a third
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                       JACKSON, J., dissenting



       party interfered with a wife providing her services—her society, companionship, and

       sexual relations—to her husband, then the husband had a cause of action. Id. In

       terms that unfortunately were characteristically common at the time, the North

       Carolina Supreme Court described this reality in a 1921 opinion, explaining:

                    At common law the husband could maintain an action for
                    the injuries sustained by his wife for the same reason that
                    he could maintain an account for injuries to his horse, his
                    slave, or any other property; that is to say, by reason of the
                    fact that the wife was his chattel. This was usually
                    presented in the euphemism that “by reason of the unity of
                    marriage” such actions could be maintained by the
                    husband.

       Hipp v. E.I. Dupont De Nemours & Co., 182 N.C. 9, 12, 108 S.E. 318, 319 (1921),

       overruled by Hinnant v. Tide Water Power Co., 189 N.C. 120, 126 S.E. 307 (1925).

¶ 57         Prior to the enactment of Married Women’s Property Acts, only husbands had

       a property interest in their wives and therefore only a husband could recover for the

       loss of consortium. McDougal, supra, at 165. In Hipp, our Supreme Court frankly

       noted the reason that a woman had no corresponding property interest in a man to

       whom she was married by referencing Blackstone’s Commentaries:

                    We may observe that in these relative injuries notice is only
                    taken of the wrong done to the superior of the parties
                    (husband) injured by the breach and dissolution of either
                    the relation itself, or at least the advantages accruing
                    therefrom; while the loss of the inferior (the wife) by such
                    injuries is totally unregarded. One reason for this may be
                    this: That the inferior hath no kind of property in the
                    company, care or assistance of the superior is held to have
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        JACKSON, J., dissenting



                    in those of the inferior; and therefore the inferior can suffer
                    no loss or injury.

       182 N.C. at 13, 108 S.E. at 319 (quoting 3 Blackstone’s Commentaries, 143) (emphasis

       added).

¶ 58         By the end of the 1800s, every state had enacted laws known as Married

       Women’s Property Acts that removed some of the legal disabilities of married women

       and granted them most of the same de jure rights as their husbands—primarily,

       rights to “acquire, own, and transfer property, make contracts, be employed and keep

       their earnings, sue, and be sued.” McDougal, supra, at 165 n.13. As the inferior party

       was now at least nominally on somewhat more equal footing with the so-called

       superior party, the North Carolina Supreme Court decided in 1897 that women could

       also bring an action for alienation of affection against their husbands, see Brown v.

       Brown, 121 N.C. 8, 27 S.E. 998 (1897), and by 1925 went as far as to hold that the

       same was true for the tort of criminal conversation, see Hinnant, 189 N.C. at 126, 126

       S.E. at 309-10.

¶ 59         Today, proponents of the torts often argue that the archaic origins of the torts

       do not matter and the fact that women today enjoy the right to assert claims on an

       equal basis with men, along with other rationales—such as disincentivizing adultery

       and promoting the stability of the nuclear family for the purpose of childrearing—

       justify the continued existence of the torts. See Lance McMillan, Adultery as Tort, 90
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                       JACKSON, J., dissenting



       N.C. L. Rev. 1987, 1999 (2012) (“McMillan”); Corbett, supra at 1015. Yet the ability

       of both husbands and wives to bring an action for alienation of affection and criminal

       conversation does not resolve, abrogate, or otherwise eliminate the offensive and

       outdated concept underpinning the torts—that through marriage, a spouse becomes

       the property of the other spouse.

¶ 60         A person cannot be the property of another person. A wife is not property, and

       a husband is not property. For the most part, the law stopped recognizing and

       validating this concept over 100 years ago. That it has not stopped doing so in North

       Carolina in 2022 through the continued recognition of the validity of the torts of

       alienation of affection and criminal conversation is shameful and a wrong that we

       should right today. If spouses are not property of one another, they cannot be stolen—

       nor can their love or affection be stolen. See McDougal, supra at 181-83. The law

       must not validate the idea that sex is something a person can owe another person—

       and by extension, something that a third person could possibly steal—regardless of

       whether the two people have been joined in the legal union we know as marriage.

       “[T]he promise of sexual fidelity is simply not a possession that can be taken away by

       a third party without the permission of the participating spouse.” Cary & Scudder,

       supra at 14. As the Washington Court of Appeals summarized when abolishing

       criminal conversation: “The love and affection of a human being who is devoted to

       another human being is not susceptible to theft.          There are simply too many
                                        BEAVERS V. MCMICAN

                                            2022-NCCOA-547

                                         JACKSON, J., dissenting



       intangibles which defy the concept that love is property.” Irwin v. Coluccio, 32 Wash.

       App. 510, 515, 648 P.2d 458, 461 (1982). Love is not property.

¶ 61          By extension, if a person is not the property of another person—nor is their

       love or their affection—then that person cannot be compensated for the loss of this

       property because it was not property in the first place. In abolishing alienation of

       affection in 1981, the Supreme Court of Iowa explained: “We certainly do not do so

       because of any changing views on promiscuous sexual conduct. It is merely and

       simply because the plaintiffs in such suits do not deserve to recover for the loss of or

       injury to ‘property’ which they do not, and cannot, own.” Fundermann v. Mickelson,

       304 N.W.2d 790, 794 (Iowa 1981). The same should be true in North Carolina.

¶ 62          Furthermore, any suggestion that the concept that women are the property of

       their husbands is not, or is no longer, the basis for the torts of alienation of affections

       and criminal conversation is false, or worse—dishonest. Our Court explained as

       much almost 40 years ago in Cannon v. Miller: “The[se] [] actions have never fully

       shaken free from their property-based origins, as evidenced by fact that the consent

       of the participating spouse to the offending conduct, or even his or her initiation of it,

       will not bar the suit.” 71 N.C. App. at 492, 322 S.E.2d at 801. In other words, the

       lack of consent as a defense means the law treats spouses as property that can be

       taken from one another rather than as fully autonomous and equal moral persons

       who can make their own voluntary choices, including the choice to engage in an
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



       extramarital relationship with a third person—whether or not the relationship is

       sexual.

¶ 63         Participation in extramarital relationships, sexual or not, may be wrong, and

       society may rightly disapprove of such behavior; however, disincentivizing people

       from choosing to engage in these relationships by treating a person as the property

       of another person is wrong and has no place in our world or society today. The

       Married Women Property Acts were supposed to dispose of the legal treatment of

       women as the property of men they had married—and of course, the law has never

       regarded husbands as the personal property of their wives. The fact that the consent

       of a spouse remains unavailable to a third party to the marriage as a defense to a

       claim belies any argument that the torts are not or are no longer fundamentally

       sexist, wrong, and based on the concept that women are the property of men they

       marry. See 1 Lloyd T. Kelso, North Carolina Family Law Practice § 5.9 (2022).

¶ 64         The fact these torts inherently treat people and their love, affection, and

       society as property makes them fundamentally different than torts that allow for the

       compensation of interference in contractual relationships. A party to a contract can

       sue a third-party for tortious interference with the contract because the party has

       contractual rights to the subject of the contract, not inherent property rights to the

       subject of the contract. “[P]roperty is about a person’s right to a thing, and contract

       is about promises to transfer those rights from one person to another.”         Blake
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        JACKSON, J., dissenting



       Rohrbacher, Note, More Equal Than Others: Defending Property-Contract Parity in

       Bankruptcy, 114 Yale L.J. 1099, 1103 (2005).          To justify the existence of the

       heartbalm torts on the basis that we allow for the compensation of interference in

       contractual relationships would be to view marriage as a contractual relationship in

       which spouses confer to one another a property right in themselves and their services.

       Ultimately, either view of marriage advanced by the justifications of these torts—as

       two people who are the property of one another or two people who contracted to

       exchange their companionship and services with one another—undermines the idea

       of a marriage as a commitment between two individuals who freely and joyfully

       promise to love, cherish, and honor one another till death do them part.

¶ 65         The existence of these torts today is indefensible. As the Missouri Supreme

       Court observed almost 20 years when it finally judicially abolished the tort of

       alienation of affection in Missouri, “[w]hen the reason for a rule of law disappears, so

       to[o] should the rule. . . . The original property concepts justifying the tort are

       inconsistent with modern law.” Helsel v. Noellsch, 107 S.W.3d 231, 233 (Mo. 2003)

       (en banc) (internal citation omitted).

       B. Alienation of Affection and Criminal Conversation Do Not Actually
          Serve the Purposes Stipulated as Modern Justifications for their
          Continued Existence

¶ 66         The modern justifications for these heartbalm torts, “providing a remedy for

       injuries of a highly sensitive nature while discouraging intentional disruptions of
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                       JACKSON, J., dissenting



       families[,]” McDougal, supra at 182 (citation omitted), simply do not remedy the

       poisonous origins of the torts. This would be true even if alienation of affection and

       criminal conversation actually “fulfill[ed] their purposes of protecting marriages and

       the family, compensating the plaintiff for an actual loss, and deterring undesirable

       behavior.” Id. at 183 (internal marks omitted). The reality, however, is that the torts

       fail to serve these purposes, and lack any adequate modern justification for existence.

¶ 67         Proponents of these torts often argue that they act as a deterrent to people

       contemplating an extramarital affair—that a potential third party will pause and

       consider the potential financial repercussions before becoming involved with a

       married person. Corbett, supra at 1016-17. The subtext of this argument is that

       society cannot rely on individual moral decision making and thus a financial

       disincentive is needed to prevent extramarital affairs. The effectiveness of any such

       deterrent, however, requires that the existence of the disincentive is common

       knowledge. If a third party does not know they could be sued for participating in an

       affair with a married person, then the torts have no deterrent effect whatsoever. And

       there is not public knowledge of the continued viability of the torts in North Carolina

       today. See, e.g., Cary & Scudder, supra at 21 (“[M]any people in North Carolina do

       not know that they can be sued for having intercourse with a person who is married,

       and even if they do know, they may not be aware of the true marital status of the

       person they are seducing. . . . [P]eople who are not lawyers are often surprised to find
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



       out that spouses can sue the third party for monetary damages as a result of an

       extramarital affair.”) (internal marks omitted).      This lack of public awareness

       continues despite the media attention multi-million-dollar verdicts generate.

¶ 68         Marriages are not preserved by the torts, nor are families protected by them.

       No credible empirical evidence suggesting otherwise exists.       These torts do not

       dissuade third parties from engaging in an affair with a married person. Between

       2019 and 2020, the last period prior to the increased stress of the pandemic for which

       data is available, North Carolina tied for the 16th highest divorce rate amongst 45

       states. Divorce Rates by State: 2019-2020, Ctrs. for Disease Control and Prevention,

       https://www.cdc.gov/nchs/pressroom/sosmap/divorce_states/divorce_rates.htm       (last

       accessed 25 July 2022). Amongst the other states where alienation of affection

       remains a viable cause of action, Mississippi and Utah are tied for the sixth highest

       divorce rate, and South Dakota is tied for the 22nd highest divorce rate. Id.

¶ 69         The ultimate irony of the justification that these torts help preserve marriages

       or protect families is that the initiation of a lawsuit almost certainly pushes a

       struggling marriage past the point of reconciliation. McDougal, supra at 183. The

       Court in Cannon v. Miller put it thusly: “[G]ranting that the marriage relation is

       deserving of society’s protection, the efficacy of the actions as a ‘preservative’ has

       never been documented. Rather, the very institution of the lawsuit would seem likely

       to destroy any remaining marital harmony through the notoriety of marital failure
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



       and the stresses of litigation.” 71 N.C. App. at 492, 322 S.E.2d at 800-01.

¶ 70         Similarly, the existence of these torts likely harms families and their ability to

       heal and move forward. Particularly examining the impact of protracted litigation

       on children, two authors explained:

                    If children are involved in a marriage that ends in the
                    shadow of adultery, then protecting the emotional stability
                    of the children also provides a strong reason why criminal
                    conversation and alienation of affection should be
                    abolished.

                    One author argues that the civil adversarial system in
                    family law already greatly increases harm to children who
                    are subjected to divorce by encouraging competition and
                    power struggles between parents at the expense of the
                    child, and that the time for litigation must be limited for
                    the benefit of the children.

                    To minimize the negative impact upon children involved in
                    divorce, parents must minimize the involvement of the
                    legal system and lengthy litigation following divorce,
                    rather than increase the causes of action filed against the
                    spouse or an alleged paramour. In working out the details
                    of ending a marriage, families are better served by avoiding
                    a situation where one spouse is pitted against the other
                    because children suffer greater harm when they are
                    expected to choose sides between two parents.

       Cary & Scudder, supra at 25 (footnotes and internal marks omitted). To a certain

       extent, forgiveness “is required in order for a betrayed spouse to move forward into

       healthy relationships” and such forgiveness can, in part, be obtained by relinquishing

       the right or desire to punish the betraying spouse. Id. at 24.
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



¶ 71         Stripped of the proffered modern justifications, the only reasons that remain

       for the continued existence of the torts is the antiquated and immoral concept that a

       person can be the property of another person because they are married, which as

       discussed infra, has no place in our world. Continued recognition of the torts is

       indefensible. They should be abolished by our Court today.

                            II.   Analyzing the Case Sub Judice

¶ 72         Notwithstanding my belief that alienation of affection and criminal

       conversation should be abolished by our Court today, I would hold that the trial court

       did not err in granting Defendant’s motion for summary judgment and that the order

       of the trial court should be affirmed. First, the Rodriguez v. Lemus, 257 N.C. App.

       493, 810 S.E.2d 1 (2018), opinion upon which Plaintiff relies was wrongly decided.

       The legislative history of N.C. Gen. Stat. § 52-13(a) demonstrates that the General

       Assembly intended for it to make an inference by the jury of pre-separation conduct

       from evidence of post-separation conduct impossible.          Second, even applying

       Rodriguez, I would hold that the proffered evidence of post-separation conduct in this

       case is insufficient to support an inference that it was Defendant who engaged in

       tortious pre-separation conduct with Plaintiff’s wife. Any conclusion to that effect by

       a jury would be based on nothing more than mere conjecture.

       A. Rodriguez Was Wrongly Decided

¶ 73         As the Rodriguez Court highlighted, “[i]n 2009, the General Assembly codified
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        JACKSON, J., dissenting



       alienation of affection and criminal conversation in a statute specifically limiting

       these torts to arise only from acts committed prior to a couple’s separation[.]” 257

       N.C. App. at 496, 810 S.E.2d at 4. The new section added to Chapter 52 of the North

       Carolina General Statutes provides in relevant part: “No act of the defendant shall

       give rise to a cause of action for alienation of affection or criminal conversation that

       occurs after the plaintiff and the plaintiff’s spouse physically separate with the intent

       of either the plaintiff or plaintiff’s spouse that the physical separation remain

       permanent.” N.C. Gen. Stat. § 52-13(a) (2021). The Court in Rodriguez reasoned that

       the effect of this section is that claims of alienation of affection and criminal

       conversation “cannot be sustained without evidence of pre-separation acts satisfying

       the elements of these respective torts.” 257 N.C. App. at 497, 810 S.E.2d at 4.

¶ 74         The Court in Rodriguez went on to state that it was “less clear [] whether

       evidence of post-separation acts is admissible to support an inference of pre-

       separation acts constituting alienation of affection or criminal conversation.” Id.

       This is essentially a question of statutory interpretation since N.C. Gen. Stat. § 52-

       13 dictates that liability only attaches to pre-separation conduct.

¶ 75         “The principal goal of statutory construction is to accomplish the legislative

       intent.   The intent of the General Assembly may be found first from the plain

       language of the statute, then from the legislative history, the spirit of the act and

       what the act seeks to accomplish.” Lenox, Inc. v. Tolson, 353 N.C. 659, 664, 548 S.E.2d
                                        BEAVERS V. MCMICAN

                                            2022-NCCOA-547

                                         JACKSON, J., dissenting



       513, 517 (2001) (internal marks and citations omitted).

¶ 76         Here, the plain language of N.C. Gen. Stat. § 52-13 does not give a clear and

       unambiguous answer to the question posited by the Rodriguez Court and therefore

       the next step is to refer to the statute’s legislative history. See e.g., Wells Fargo Bank,

       N.A. v. Am. Nat’l Bank & Tr. Co., 250 N.C. App. 280, 286, 791 S.E.2d 906, 911 (2016)

       (“When this Court is called upon to interpret a statute, we must examine the text,

       consult the canons of statutory construction, and consider any relevant legislative

       history, regardless of whether the parties adequately referenced these sources of

       statutory construction in their briefs. To do otherwise would permit the parties,

       through omission in their briefs, to steer our interpretation of the law in violation of

       the axiomatic rule that while litigants can stipulate to the facts in a case, no party

       can stipulate to what the law is. That is for the court to decide.”)

¶ 77         The relevant legislative history of N.C. Gen. Stat. § 52-13 is as follows:

¶ 78         During the 2009 legislative session, a bill was introduced in the North Carolina

       House of Representatives to amend Chapter 52 of the General Statutes, by adding a

       new section delineating procedures in causes of action for alienation of affection and

       criminal conversation.      H.B. 1110, Gen. Assemb., Sess. 2009 (N.C.) (Filed),

       https://www.ncleg.gov/Sessions/2009/Bills/House/PDF/H1110v0.pdf.           After the bill

       was debated and passed its second reading in the House, an amendment was

       introduced on the House floor to add the following provision:
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        JACKSON, J., dissenting



                    Nothing herein shall prevent a court from considering
                    incidents of post-separation acts by defendant as
                    corroborating evidence supporting other evidence that
                    defendant committed acts during the marriage and prior to
                    the date of separation which would give rise to a cause of
                    action for alienation of affection or criminal conversation.

       H.B. 1110, Gen. Assemb., Sess. 2009 (N.C.) (A3), https://webservices.ncleg.gov/

       ViewBillDocument/2009/827/0/A3.

¶ 79         This proposed amendment was intended to align the treatment of post-

       separation evidence in alienation of affection and criminal conversation cases with

       that of the existing statutory treatment of post-separation marital misconduct as a

       factor in post-separation support and alimony decisions. Indeed, the post-separation

       support statute provided, as it still does today, the following:

                    Nothing herein shall prevent a court from considering
                    incidents of post date-of-separation marital misconduct as
                    corroborating evidence supporting other evidence that
                    marital misconduct occurred during the marriage and prior
                    to the date of separation.

       N.C. Gen. Stat. § 50-16.2A(e) (2009) (emphasis added). The alimony statute included,

       as it still does today, an identical provision when listing marital misconduct of either

       spouse as a relevant factor the trial court should consider in determining the amount,

       duration, and manner of payment of alimony. N.C. Gen. Stat. § 50-16.3A(b)(1) (2009).

¶ 80         Crucially, the proposed amendment failed. Accordingly, the Rodriguez holding

       permitting the use of post-separation conduct evidence to support findings or
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        JACKSON, J., dissenting



       inferences of pre-separation misconduct is fundamentally inconsistent with the

       legislative intent behind N.C. Gen. Stat. § 52-13(a).

¶ 81         I note here that my above analysis does not run afoul of our Supreme Court’s

       guidance regarding the use of legislative intent where there is a failure to act on

       behalf of the legislature. In North Carolina Department of Corrections v. North

       Carolina Medical Board, 363 N.C. 189, 675 S.E.2d 641 (2009), our Supreme Court

       delineated the following:

                    First, this Court has previously recognized the rule “that
                    ordinarily the intent of the legislature is indicated by its
                    actions, and not by its failure to act.” Styers v. Phillips, 277
                    N.C. 460, 472-73, 178 S.E.2d 583, 589-91 (1971) (“‘Courts
                    can find the intent of the legislature only in the acts which
                    are in fact passed, and not in those which are never voted
                    upon in Congress, but which are simply proposed in
                    committee.’” (quoting United States v. Allen, 179 F. 13, 19
                    (8th Cir. 1910), aff’d as modified on other grounds by Goat
                    v. United States, 224 U.S. 458 (1912), and by Deming Inv.
                    Co. v. United States, 224 U.S. 471 (1912))). That a
                    legislature declined to enact a statute with specific
                    language does not indicate the legislature intended the
                    exact opposite. Id. at 472, 178 S.E.2d at 589 (declining “‘to
                    attribute any such attitude to the Legislature’” and noting
                    that a party’s argument as to why a bill failed to pass “‘can
                    be nothing more than conjecture’” and “‘[m]any other
                    reasons for legislative inaction readily suggest
                    themselves’” (quoting Moore v. Bd. of Chosen Freeholders,
                    76 N.J. Super. 396, 404, 184 A.2d 748, 752, modified on
                    other grounds, 39 N.J. 26, 186 A.2d 676 (1962))). Finally,
                    “[i]n determining legislative intent, this Court does not
                    look to the record of the internal deliberations of
                    committees of the legislature considering proposed
                    legislation.” Elec. Supply Co. of Durham v. Swain Elec.
                                        BEAVERS V. MCMICAN

                                            2022-NCCOA-547

                                         JACKSON, J., dissenting



                    Co., 328 N.C. 651, 657, 403 S.E.2d 291, 295 (1991).

       Id. at 202, 675 S.E.2d at 650.

¶ 82         Here, the proposed amendment was voted on by the entire North Carolina

       House of Representatives and the bill was voted on and passed by the General

       Assembly. This is not the case of a legislature failing to pass a bill or a bill that never

       left committee.    Rather, the North Carolina House of Representatives had the

       opportunity to permit the use of post-separation evidence to corroborate pre-

       separation conduct and voted not to allow the use of such evidence in civil actions for

       alienation of affection and criminal conversation.           By looking at the failed

       amendment, I am drawing on legislative history more substantial than the internal

       deliberations of a committee or, as another example, the testimony by a member of

       the legislature about a bill that failed to pass, as was the case in Styers v. Phillips,

       277 N.C. 460, 178 S.E.2d 583, which our Supreme Court cited when outlining the rule

       that it is actions and not inactions that indicate the intent of the legislature.

¶ 83         Furthermore, a failed amendment to a later-enacted bill is exactly the type of

       legislative history our Court should draw on when interpreting an ambiguous statute.

       After all, legislative history is defined both as “[t]he proceedings leading to the

       enactment of a statute, including hearings, committee reports, and floor debates[,]”

       Legislative History, Black’s Law Dictionary (11th ed. 2019), and “the textual, political,

       and archival record of a statute or bill as it moves from idea to draft to bill, then
                                      BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                      JACKSON, J., dissenting



       through the process of introduction or sponsorship, committee review, debate,

       amendment, voting, passage to the other chamber for a similar process, reconciliation

       if needed, executive treatment and, if needed, legislative response[,]” Legislative

       History, The Wolters Kluwer Bouvier Law Dictionary (Desk ed. 2012).

       B. Even Applying Rodriguez, I Would Hold That Summary Judgment Was
          Proper

¶ 84         Ultimately, although Rodriguez conflicts with the legislative intent behind

       N.C. Gen. Stat. § 52-13(a), our Court is bound by its holding per our Supreme Court’s

       directive in In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989), that a

       panel of this Court cannot overrule a previous panel’s decision. However, even

       applying Rodriguez to the case at bar, I would hold that summary judgment was

       proper and affirm the trial court because Plaintiff did not produce any evidence of

       pre-separation conduct that evidence of post-separation conduct can properly

       corroborate to give rise to more than mere conjecture.

          1. Alienation of Affection Claim

¶ 85         “To establish a claim for alienation of affections, plaintiff’s evidence must

       prove: (1) plaintiff and [his wife] were happily married and a genuine love and

       affection existed between them; (2) the love and affection was alienated and

       destroyed; and (3) the wrongful and malicious acts of defendant produced the

       alienation of affections.” Darnell v. Rupplin, 91 N.C. App. 349, 350, 371 S.E.2d 743,
                                        BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                        JACKSON, J., dissenting



       745 (1988) (internal marks and citation omitted). “The plaintiff does not have to

       prove that his spouse had no affection for anyone else[,] . . . he only has to prove that

       his spouse had some genuine love and affection for him and that love and affection

       was lost as a result of defendant’s wrongdoing.” Brown v. Hurley, 124 N.C. App. 377,

       380-81, 477 S.E.2d 234, 237 (1996) (emphasis in original). Furthermore, “[o]ne is not

       liable for merely becoming the object of the affections that are alienated from a

       spouse. There must be active participation, initiative or encouragement on the part

       of the defendant in causing one spouse’s loss of the other spouse’s affections for

       liability to arise.” Peake v. Shirley, 109 N.C. App. 591, 594, 427 S.E.2d 885, 887

       (1993).

¶ 86         As the majority notes, the issue here is with element three of Plaintiff’s

       alienation of affection claim. Plaintiff has failed to produce any direct evidence

       identifying Defendant as the individual with whom Plaintiff’s wife had an

       extramarital affair and sexual intercourse with prior to Plaintiff and his wife’s

       separation on 16 December 2016. Assuming arguendo that evidence of an affair prior

       to Plaintiff and his wife separating equates to evidence of wrongful and malicious acts

       that alienated the affections of Plaintiff’s wife, I would hold that the post-separation

       evidence Plaintiff produced about the relationship between his wife and Defendant

       that he argues corroborates the pre-separation evidence of marital misconduct gives

       rise to nothing more than conjecture. Even under Rodriguez, this evidence does not
                                        BEAVERS V. MCMICAN

                                            2022-NCCOA-547

                                         JACKSON, J., dissenting



       support Plaintiff’s claims:

                     [E]vidence of post-separation conduct may be used to
                     corroborate evidence of pre-separation conduct and can
                     support claims for alienation of affection and criminal
                     conversation, so long as the evidence of pre-separation
                     conduct is sufficient to give rise to more than mere
                     conjecture.

       257 N.C. App. at 498, 810 S.E.2d at 5 (emphasis added).

¶ 87         Specifically, I disagree with Plaintiff’s argument that the fact his wife and

       Defendant began a relationship in April 2017 following their separation in December

       2016 is sufficient post-separation evidence to conclude that it was in fact Defendant

       who Plaintiff’s wife was having an affair with prior to their separation. Plaintiff’s

       argument is nothing more than conjecture.

¶ 88         First, beyond Plaintiff’s wife’s own admission, there is no contemporaneous,

       pre-separation evidence of an affair. Instead, Plaintiff alleges that in January 2016

       he viewed sexually explicit text messages on his wife’s phone being exchanged with a

       contact labeled “Bestie.” These text messages though are not a part of the record and

       apparently have not been produced in discovery, nor has the phone number linked to

       the “Bestie” contact, or the “Bestie” contact itself. Plaintiff has every incentive in this

       case to provide this evidence and as yet has not supplied it. Without more, concluding

       that Defendant was “Bestie” based on the post-separation evidence in the record

       would be to reach a conclusion based on nothing more than an accusation. The simple
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                       JACKSON, J., dissenting



       existence of the “Bestie” contact in Plaintiff’s wife’s phone does not equate to pre-

       separation evidence of Defendant being the individual on the other end of the “Bestie”

       contact—this pre-separation evidence gives rise to nothing more than mere

       conjecture.

¶ 89         Second, in January 2016 when Plaintiff’s wife admitted to having an affair and

       sexual intercourse with another individual, Plaintiff’s wife offered two possibilities:

       that the affair was with someone named Dustin or with a co-worker.             Plaintiff

       searched for a “Dustin” within his wife’s social media accounts and could find nothing,

       but Plaintiff did not try and ascertain whether there was a “Dustin” working at Merck

       Durham, where Plaintiff’s wife worked. Plaintiff’s wife also told Plaintiff at one point

       that the co-worker she had an affair with moved to Atlanta, which Plaintiff believed

       to the point he objected to his wife taking a girls’ weekend trip to Atlanta. Plaintiff

       himself suspected his wife potentially had an affair during their marriage with an

       individual named Jonathan Hartman because Mr. Hartman’s wife sent Plaintiff’s

       wife a message about interfering with the Hartmans’s marriage. Therefore, the fact

       that Plaintiff’s wife and Plaintiff himself identified persons other than Defendant as

       men Plaintiff’s wife might have had an affair with indicates in part that Plaintiff’s

       assertion that Defendant was Plaintiff’s wife’s paramour was no more than mere

       conjecture.

¶ 90         Third, Plaintiff has alleged several actions by Defendant or his wife as evidence
                                              BEAVERS V. MCMICAN

                                                  2022-NCCOA-547

                                              JACKSON, J., dissenting



       of pre-separation conduct that could be corroborated by evidence of post-separation

       conduct to support his claims. There was no evidence properly before the trial court,

       however, of a number of these actions, specifically that Plaintiff’s wife altered her

       appearance at work, that Plaintiff’s wife and Defendant ate lunch together at work,

       that Defendant gave Plaintiff’s wife a gift, and that Defendant joined the same gym

       as Plaintiff’s wife.7 Defendant did admit to seeing Plaintiff’s wife outside of the

       workplace in 2016 and earlier in his interrogatories, but only during group business

       lunches and on two or three occasions in the context of birthday or farewell dinners

       attended by other co-workers.

¶ 91           When considering other evidence that is a part of the record, during his

       deposition, Plaintiff could not recall how many solo vacations his wife took prior to

       January 2016, when they occurred, or where she went. Following the admission of

       an affair, Plaintiff’s wife would occasionally stay the night at a female co-worker’s

       house, and Plaintiff admitted that she told him the name of this co-worker. Plaintiff

       never gathered any information to verify his wife’s location before or after the

       admission of the affair. Furthermore, Plaintiff could not identify any third parties




               7Plaintiff identified these actions from the depositions of Plaintiff’s wife and Defendant’s wife,
       which are contained in the Rule 11(c) supplement to the record. Per Part A of the majority’s opinion
       in which I concur, these depositions were not certified until after the summary judgment hearing, were
       not considered by the trial court in granting Defendant’s motion for summary judgment, and therefore
       neither one informs this Court’s review on appeal.
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                       JACKSON, J., dissenting



       who could provide information about when his wife met with someone to have an

       affair or who witnessed his wife having inappropriate interactions with other men.

¶ 92         Additionally, in his sworn interrogatories, Defendant stated that his

       relationship with Plaintiff’s wife became romantic on 1 April 2017 after they had a

       daytime date picking strawberries, they had sex for the first time on 6 April 2017

       after dinner at his apartment, which was also the first time Plaintiff’s wife stayed

       overnight at Defendant’s apartment, and the first time he stayed at Plaintiff’s wife’s

       apartment was in late summer or fall of 2017.

¶ 93         Altogether, the discovery that Plaintiff gathered included: (1) Defendant’s

       phone records from September 2015 to February 2017 supplied by Verizon Wireless

       and Defendant’s wife; (2) one set of 37 interrogatories completed by Defendant in

       which he detailed in part the times he saw Plaintiff’s wife outside of work prior to

       their divorce; (3) one set of 24 requests for admission completed by Defendant; (4) text

       messages between Plaintiff and his wife from April to July 2018; and (5) Defendant’s

       Facebook records ranging from September 2014 to April 2018. Plaintiff’s discovery

       was expansive, and no direct evidence was produced that identified Defendant as

       Plaintiff’s wife’s paramour, let alone any circumstantial evidence of pre-separation

       conduct that could be corroborated by evidence of post-separation conduct.

¶ 94         That all of Plaintiff’s pre-separation and post-separation evidence amounts to

       nothing more than mere conjecture is highlighted by Plaintiff himself in his
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



       deposition:

                     Q.    I think the last question I asked was how did you
                     come to the conclusion that [Defendant] was the paramour?

                     A.    So in the spring of 2017, she told me that she was
                     dating someone that she worked with.

                     Q.    Okay.

                     A.    And I put two and two together.

                     Q.    What do you mean when you say you put two and
                     two together?

                     A.    Well, she was having an affair. She had already told
                     me she was having an affair with someone she worked
                     with. And then she told me that she was dating only a few
                     months after our separation.

       (Emphasis added.)

¶ 95         Even considering the evidence in the light most favorable to Plaintiff as the

       nonmoving party, I would hold that Defendant met his burden of proving Plaintiff

       cannot produce evidence to support the third element of his alienation of affection

       claim, especially given that under Rodriguez, the type of evidence being proffered

       gives rise to nothing more than mere conjecture.

          2. Criminal Conversation Claim

¶ 96         To establish a claim for criminal conversation, plaintiff’s evidence must

       establish “the actual marriage between the spouses and sexual intercourse between

       defendant and the plaintiff’s spouse during the coverture.” Brown, 124 N.C. App. at
                                       BEAVERS V. MCMICAN

                                           2022-NCCOA-547

                                       JACKSON, J., dissenting



       380, 477 S.E.2d at 237. Additionally, in a case

                    [w]here adultery is sought to be proved by circumstantial
                    evidence, resort to the opportunity and inclination doctrine
                    is usually made. Under this doctrine, adultery is presumed
                    if the following can be shown:         (1) the adulterous
                    disposition, or inclination, of the parties; and (2) the
                    opportunity created to satisfy their mutual adulterous
                    inclinations.

       In re Estate of Trogdon, 330 N.C. 143, 148, 409 S.E.2d 897, 900 (1991) (internal

       citations omitted). Evidence of sexual intercourse must rise above mere conjecture

       and “if a plaintiff can show opportunity and inclination, it follows that such evidence

       will tend to support a conclusion that more than ‘mere conjecture’ exists to prove

       sexual intercourse by the parties.” Coachman v. Gould, 122 N.C. App. 443, 447, 470

       S.E.2d 560, 563 (1996).

¶ 97         The issue here is with element two of Plaintiff’s criminal conversation claim.

       Again, Plaintiff has failed to produce any direct evidence identifying Defendant as the

       individual with whom Plaintiff’s wife had sexual intercourse with prior to Plaintiff

       and his wife separating. Plaintiff relies on the same post-separation evidence he

       argues corroborates the same pre-separation evidence conduct for this claim as he did

       his alienation of affection claim. Accordingly, for all of the reasons delineated supra,

       I would hold that the evidence does not rise above mere conjecture.

¶ 98         Particularly given that criminal conversation acts almost as a strict liability

       tort, a plaintiff must produce evidence that the named defendant had an adulterous
                                       BEAVERS V. MCMICAN

                                             2022-NCCOA-547

                                       JACKSON, J., dissenting



       inclination or disposition and had the opportunity to act in satisfaction of this

       adulterous inclination.   Here, Plaintiff has produced no evidence either post-

       separation or pre-separation that rises above merely conjecturing that Defendant has

       such an inclination.   Similarly, Plaintiff has produced no evidence either post-

       separation or pre-separation of Defendant’s opportunity to act on his adulterous

       inclinations. The times Plaintiff demonstrated that Plaintiff’s wife and Defendant

       were together prior to the separation occurred at work or in the setting of work

       gatherings—all spaces where other people were present.          The only other pre-

       separation evidence that even touches on opportunity is Plaintiff’s testimony in his

       deposition that his wife took solo vacations. Plaintiff, however, provided no evidence

       of when or where these vacations took place, let alone evidence that Defendant was

       present at these vacations or even away from his own home during the same

       timeframes.

¶ 99         Therefore, even considering the evidence in the light most favorable to Plaintiff

       as the nonmoving party, I would hold that Defendant met his burden of proving

       Plaintiff cannot produce evidence to support the second element of his criminal

       conversation claim, and the evidence offered only gives rise to mere conjecture of

       sexual intercourse between Defendant and Plaintiff’s wife.

                                      III.     Conclusion
                                       BEAVERS V. MCMICAN

                                          2022-NCCOA-547

                                       JACKSON, J., dissenting



¶ 100         Plaintiff’s allegations for both claims lack adequate evidentiary support. Mere

        conjecture is insufficient to withstand summary judgment. As Defendant met his

        burden of showing that Plaintiff cannot produce evidence to support the third element

        of his alienation of affections claim and the second element of his criminal

        conversations claim, I would hold that the trial court properly granted Defendant’s

        motion for summary judgment and would therefore affirm the order of the trial court.